Mr. Justice Gary delivered the opinion oe the Coitrt. This appeal is by Benjamin L. Cook and his two adult daughters, from a decree rendered against them and a minor son and daughter, of foreclosure of a mortgage made by Will H. Moore, to secure indebtedness of Moore to the bank, and which indebtedness the deceased wife of Benjamin L., and mother of the other appellants had, in her lifetime, assumed to pay, upon a purchase by her from Moore of the premises covered by the mortgage. The first point urged is, that the bill is multifarious, but without any showing why it is so. We suppose the fact that a release had been, by mistake, executed and recorded, and the bill for a foreclosure in common form, also sought to have the release set aside, is the ground of the objection, which, without further notice, we disregard. Then it is said that interest was compounded. 'What would be the right amount of interest, we are not informed, and will not for ourselves make the calculation. We suppose the only compounding was in calculating interest upon over-due interest coupons, which is not wrong. Harper v. Ely, 70 Ill. 581. There was a mortgage to secure indebtedness from Mrs. Cook to Moore, and upon a cross-bill in this suit, a decree of foreclosure on that mortgage, and complaint is made of a feature of that decree. That decree is not appealed from, and we have nothing to do with it. Solicitor’s fees to the appellee are less than three-fourths of the amount which the mortgage made by Moore would justify, and the appellants can not complain. Primley v. Shirk, 60 Ill. App. 312; 163 Ill. 389. Whether there were any irregularities as to the infants, we do not inquire. The appellants can not assign error on that which does not concern themselves. Boyle v. Boyle, 158 Ill. 228. The decree is affirmed.